IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: M.A.J.F., A          : No. 1 EAL 2017
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: K.T., MOTHER                : the Order of the Superior Court

IN THE INTEREST OF: M.T.F. JR., A        : No. 2 EAL 2017
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: K.T., MOTHER                : the Order of the Superior Court

IN THE INTEREST OF: K.A.-M.T., A         : No. 3 EAL 2017
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: K.T., MOTHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.